Citation Nr: 0422205	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  99-11 200A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
squamous cell carcinoma of the right forearm, as secondary to 
the service-connected residuals of adenocarcinoma of the lung 
or as secondary to exposure to Agent Orange.

2.  Entitlement to a disability rating in excess of 30 
percent for residuals of adenocarcinoma of the lung status 
post left thoracotomy and left upper lobectomy with 
obstructive disease and costochondritis.

3.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esq.



WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), located in 
Denver, Colorado.  In March 1999, the veteran and his spouse 
appeared before a hearing officer at a hearing held at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

In November 1995, the RO received a statement from a 
dermatologist regarding the veteran's skin disorder, thereby 
indicating that the veteran wants to reopen his claim for 
service connection for a skin disorder.  At a June 1998 VA 
examination, the veteran reported that he had tingling in the 
hands associated with shortness of breath, thereby raising 
the issue of service connection for a neurological disorder 
of the hands as secondary to the service-connected residuals 
of lung cancer.  At the March 1999 hearing, the veteran 
appeared to have raised the issues of service connection for 
swelling and shortness of the left upper extremity as 
secondary to the service-connected residuals of lung cancer.  
The veteran also submitted a medical record from Dr. Alarcon, 
suggesting that joint swelling in the hands is secondary to 
the service-connected residuals of lung cancer.  In a 
September 2002 rating decision, the RO denied entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  The 
representative filed a timely notice of disagreement, and in 
March 2003, the RO issued a statement of the case.  A 
substantive appeal has not been filed.  These matters are 
referred to the RO.


REMAND

At the March 1999 hearing, the veteran appeared to raise the 
issues of service connection for a speech disorder and 
insomnia as secondary to the service-connected residuals of 
lung cancer.  Also, VA medical records reflect that a 
depressive disorder has been diagnosed, thereby raising the 
issue of service connection for that disorder as secondary to 
the service-connected PTSD.  These issues are inextricably 
intertwined with the issue of an increased rating for PTSD.  
Harris v. Derwinski, 1 Vet. App. 180 (1991).  The fact that 
an issue is inextricably intertwined does not establish that 
the Board has jurisdiction of that issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.

The veteran recently applied for and was rejected for Social 
Security disability benefits.  Records from the Social 
Security Administration (SSA) should be obtained.  Also, the 
veteran has indicated that he has been treated by Dr. Alarcon 
of Well Care in Pueblo, Colorado; Dr. Bowman of the Southern 
Colorado Heart & Lung Group, in Pueblo, Colorado; and the 
Pueblo Community Health Center in Pueblo, Colorado.  
Furthermore, a January 2003 statement of a VA psychiatrist 
and clinical social worker suggests that he has received more 
treatment at the community-based outpatient clinic in Pueblo, 
Colorado.  Additional records from these sources need to be 
obtained.  Moreover, the April 2002 VA examiner did not 
address whether the service-connected residuals of 
adenocarcinoma of the lung caused or aggravated the squamous 
cell carcinoma of the right forearm.  VA's duty to assist the 
veteran includes obtaining medical records and thorough and 
contemporaneous examination or medical opinion, if 
applicable, in order to determine the nature and extent of 
the veteran's disability.  38 C.F.R. § 3.159(c) (2003).

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  The 
notice must inform the claimant, through 
his representative, (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
(3) of the information and evidence that 
the claimant is expected to provide and 
(4) request that the claimant provide any 
evidence in his possession that pertains 
to the claims.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002);Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 
117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).  A record of 
his notification must be incorporated 
into the claims file.

2.  Through his representative, ask the 
veteran to identify any medical treatment 
or follow-up for any residuals of skin 
cancer of the right forearm, residuals of 
lung cancer, to include obstructive 
disease and costochondritis, and 
psychiatric symptomatology for the period 
from December 2001 to the present.  
Obtain all records from the VA community-
based outpatient clinic in Pueblo, 
Colorado, from June 2002 to the present.  
Obtain all records from Dr. Alarcon of 
Well Care in Pueblo, Colorado, for the 
period from 1999 to the present.  Obtain 
all records from Dr. Bowman of the 
Southern Colorado Heart & Lung Group, in 
Pueblo, Colorado, for the period from 
1999 to the present.  Obtain all records 
from the Pueblo Community Health Center 
in Pueblo, Colorado for the period from 
2000 to the present.  The VBA AMC should 
obtain any other identified records and 
associate all records with the claims 
folder.  If any request for private 
treatment records is unsuccessful, notify 
the veteran appropriately.  38 C.F.R. 
§ 3.159(e).

3.  The VBA AMC should obtain copies of 
all medical and other records considered 
by the SSA for all claims for Social 
Security disability benefits filed by the 
veteran along with copies of all SSA 
decisions.  If any request for SSA 
records is unsuccessful, notify the 
veteran appropriately.  38 C.F.R. 
§ 3.159(e).

4.  After the completion of numbers 1-3 
above, the veteran should be afforded a 
VA psychiatric examination to determine 
the nature and extent of his PTSD.  All 
special studies and tests should be 
completed.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  The examiner should report 
all psychiatric diagnoses, specifically 
stating whether any current psychiatric 
disorders other than PTSD are found, and 
should opine whether, if multiple 
disorders are found, it is as least as 
likely as not that PTSD caused or 
aggravated the other disorder(s).  For 
any communication or sleep disorder 
found, the examiner should opine whether 
it is as least as likely as not that the 
residuals of adenocarcinoma of the lung 
status post left thoracotomy and left 
upper lobectomy with obstructive disease 
and costochondritis caused or aggravated 
that disorder.  In determining this, the 
claims folder must be reviewed so that 
the chronology of the veteran's various 
psychiatric diagnoses will be considered.

The psychiatric examination report should 
contain a detailed account of all 
psychiatric symptoms and manifestations.  
If there are any psychiatric disorders 
deemed to be unrelated to PTSD or the 
residuals of adenocarcinoma of the lung 
status post left thoracotomy and left 
upper lobectomy with obstructive disease 
and costochondritis, the examiner should 
try to specify which symptoms are 
associated with each of the disorders.  
If certain symptomatology cannot be 
disassociated from one disorder or the 
other, it should be so specified.  The 
examiner must also comment on the extent 
to which PTSD and any PTSD-or-lung-
cancer-related disorders affect 
occupational and social functioning, 
without consideration of any unrelated 
disorder.  The examiner should also opine 
on the extent to which PTSD and any PTSD-
or-lung-cancer-related disorders 
interfere with the veteran's ability to 
secure or follow a substantially gainful 
occupation.

The examiner should provide a numerical 
score on the Global Assessment of 
Functioning (GAF) Scale provided in the 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM IV), if possible 
based on the impairment due solely to 
PTSD (and any PTSD-or-lung-cancer-related 
disorders).  The examiner is asked to 
include a definition of the numerical GAF 
score assigned, as provided in DSM IV.  
The examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

5.  After the completion of numbers 1-4 
above, the veteran should be afforded a 
VA respiratory examination to determine 
the nature and extent of his residuals of 
adenocarcinoma of the lung status post 
left thoracotomy and left upper lobectomy 
with obstructive disease and 
costochondritis.  All special studies and 
tests should be completed, including 
forced expiratory volume in one second 
(FEV-1), forced vital capacity (FVC), 
Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)), and maximum oxygen 
consumption (measured in ml/kg/min) 
testing.  The veteran's claims folder 
should be made available to the examiner, 
and the examiner is requested to review 
the claims folder in conjunction with the 
examination.  The examiner should note 
that the veteran's complete claims file 
was reviewed.  

The examiner should record the FEV-1, 
FEV-1/FVC ratio, DLCO (SB), and maximum 
oxygen consumption testing results.  The 
examiner should note whether the veteran 
has cor pulmonale (right heart failure), 
right ventricular hypertrophy, or 
pulmonary hypertension that is shown by 
an echocardiogram or cardiac 
catheterization.  The examiner should 
indicate whether the veteran has episodes 
of acute respiratory failure and whether 
his obstructive disease requires 
outpatient oxygen therapy.  The examiner 
should indicate whether the veteran 
currently has costochondritis and if so, 
describe its manifestations.  The 
examiner should indicate whether the 
veteran has any muscle spasm in the left 
rhomboid and trapezius regions that is 
related to the residuals of 
adenocarcinoma of the lung status post 
left thoracotomy and left upper lobectomy 
with obstructive disease and 
costochondritis.  The examiner should 
report and describe any other current 
residuals of adenocarcinoma of the lung.  
The examiner should also opine on the 
extent to which the residuals of 
adenocarcinoma of the lung status post 
left thoracotomy and left upper lobectomy 
with obstructive disease and 
costochondritis interfere with the 
veteran's ability to secure or follow a 
substantially gainful occupation.  The 
examiner should provide a complete 
rationale based on sound medical 
principles for all expressed opinions and 
conclusions.

6.  After the completion of numbers 1-3 
above, the veteran's claims file should 
be reviewed by an appropriate VA 
physician for the purpose of obtaining an 
opinion regarding the nature of the 
residuals of squamous cell carcinoma of 
the right forearm.  The veteran's claims 
folder should be made available to the 
physician.  The physician should note 
that the veteran's complete claims file 
was reviewed.  The physician should opine 
on whether it is as least as likely as 
not that residuals of adenocarcinoma of 
the lung status post left thoracotomy and 
left upper lobectomy with obstructive 
disease and costochondritis caused or 
aggravated the squamous cell carcinoma of 
the right forearm.  The physician should 
provide a complete rationale based on 
sound medical principles for all 
expressed opinions and conclusions.

7.  After undertaking any additional 
necessary development, the RO should 
readjudicate the veteran's claims, to 
include consideration of whether separate 
evaluations are warranted for any 
costochondritis and muscle spasm in left 
rhomboid and trapezius regions.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC should also 
address whether the veteran's claims 
should be submitted to the Chief Benefits 
Director or the Director, VA Compensation 
and Pension Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2003).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




